Citation Nr: 1704446	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO. 07-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to the service-connected respiratory disorder variously diagnosed as bronchial asthma and asthmatic bronchitis. 

2. Entitlement to an initial disability rating in excess of 30 percent for a respiratory disorder. 

3. Entitlement to an effective date earlier than September 16, 2004, for the grant of service connection for a respiratory disorder. 

4. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PSTD) with depression. 

5. Entitlement to an effective date earlier than August 15, 2006, for the grant of service connection for PTSD with depression. 

6. Entitlement to service connection for a Chiari malformation with cervical syrinx. 

7. Entitlement to service connection for a right elbow disorder, status post right ulnar nerve transposition. 

8. Entitlement to service connection for right carpal tunnel syndrome. 

9. Entitlement to service connection for a bilateral knee disorder. 

10. Entitlement to service connection for a left wrist disorder. 

11. Entitlement to service connection for a cervical spine disorder. 

12. Entitlement to service connection for a bilateral shoulder disorder. 

13. Entitlement to service connection for a bilateral knee disorder. 

14. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968. The Veteran has additional service with the United States Army Reserve from April 1968 to February 1972, and with the New Jersey Army National Guard from February 1972 to February 1973, and from May 1978 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006, January 2014, March 2014, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In a May 2009 decision, the Board, in pertinent part, denied entitlement to service connection for a right elbow disorder, right carpal tunnel syndrome, a bilateral knee disorder, a left wrist disorder, a cervical spine disorder, and a bilateral hip disorder. The Veteran then appealed the May 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a May 2010 Joint Motion for Partial Remand, the Court, in pertinent part, vacated that portion of the May 2009 Board decision that denied entitlement to these issues, and remanded the appeal to the Board for adjudication consistent with the Court's order. In January 2011, the Board remanded these claims for additional development. 

In an April 2012 decision, the Board, in pertinent part, denied entitlement to service connection for a bilateral shoulder disorder and a bilateral hip disorder. The Veteran then appealed the April 2012 decision to the Court. In an April 2014 Memorandum decision, the Court vacated that portion of the April 2012 Board decision that denied these issues, and remanded the appeal to the Board for adjudication consistent with the Court's order. 

In October 2015, the Board remanded the appeal to the RO for additional development. The matter has not been properly returned to the Board for appellate consideration, and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). 

In December 2015, the Veteran initiated a claim of service connection for obstructive sleep apnea. For the reasons discussed below, this claim has been expanded to include all types of sleep apnea. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Regarding the issue of service connection for sleep apnea, while neither the Veteran nor his representative has specifically advanced a theory of secondary service connection, in December 2016, the Veteran's representative submitted a 2009 scientific research article entitled "Obstructive Sleep Apnea Syndrome and Asthma: What are the Links?" The article's authors concluded that obstructive sleep apnea "and asthma are detrimental to each other" and obstructive sleep apnea "symptoms are more common in asthmatic patients than in the general population." While this research study is insufficient, on its own, to establish secondary service connection, it raises sufficient possibility of secondary service connection such that a VA examination is needed. 

However, the medical evidence is unclear as to whether there exists a central component to the Veteran's sleep apnea, and if so, whether there is a relationship to the Veteran's Chiari malformation. In this regard, a January 2015 private medical record suggests a central component to the Veteran's sleep apnea, indicating that earlier sleep studies, which diagnosed obstructive sleep apnea, did not rule out central sleep apnea; this private treatment record implied a relationship between his sleep apnea and his Chiari malformation. See also June 2015 Private Treatment Record. In addition, other medical providers have also suggested a link between the Veteran's Chiari Malformation and his sleep apnea. See May 2004 Private Treatment Record; March 2006 VA Treatment Record. 

Regarding the increased disability rating and earlier effective date claims, Statements of the Case (SOCs) relating to these issues have not been issued. In a January 2014 rating decision, service connection was granted for a respiratory disorder, and an initial disability rating of 30 percent was assigned; the Veteran was notified of this decision in March 2014. In a March 2014 rating decision, service connection was granted for PTSD with depression, and an initial disability rating of 50 percent was assigned; the Veteran was notified of this decision in April 2014. In December 2014, the Veteran submitted two separate Notices of Disagreement, one for each rating decision. Each Notice of Disagreement indicated the Veteran's disagreement with the disability rating and the effective date assigned. To date, SOCs have not been issued. Moreover, in the October 2015 Remand, the Board specifically requested that an SOC be issued regarding the PTSD with depression claims; however, an SOC has not been issued. 

Regarding the remaining service connection claims, the Board remanded these eight claims in October 2015 for additional development. The AOJ has not completed the requested development; therefore, the claims must be remanded to ensure compliance with the previous Remand. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after February 2016.

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's sleep apnea. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should clarify the type of sleep apnea demonstrated by the Veteran (obstructive, central, or mixed). Specifically, the VA examiner should reconcile the previous diagnosis of obstructive sleep apnea with evidence suggesting a central sleep apnea component.

Then, the VA examiner should offer the following opinions:

a. Is the Veteran's sleep apnea caused or aggravated by the service-connected respiratory disorder?

If the opinion is that the sleep apnea was aggravated by the service-connected respiratory disorder, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

b. Is the Veteran's sleep apnea caused or aggravated by the Chiari malformation?

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*Private medical records as early as June 2001 reflect a diagnosis of obstructive sleep apnea (OSA) and treatment of continuous positive airway pressure (CPAP) therapy. Subsequent private and VA treatment records reflect worsening of symptoms, necessitating an increased pressure through his CPAP therapy. 

*In a May 2004 private treatment record, the Veteran's neurosurgeon indicated that "there is somewhat an unusual history of sleep apnea in a trim man that apparently developed over a very short period of time, which also makes me believe that he may be having some symptoms related to the Chiari malformation." 

*In a March 2005 VA treatment record, the VA psychiatrist noted that the Veteran reported that his sleep apnea began in 1999 around the time he experienced a syncopal episode where he began to "slow down" physically and mentally. 

*In a March 2006 VA pulmonary sleep clinic treatment record, the VA physician provided the following notation: "This is a 62 [year-old] male with [a past medical history] of hyperlipidemia, allergic rhinitis and OSA (Chiari malformation) on CPAP."

*A January 2015 private treatment record provided a diagnosis of central sleep apnea. A subsequent treatment record reflects that the physician noted that an earlier sleep study did not evaluate for central sleep apnea, so central sleep apnea could not be ruled out.

*A June 2015 private treatment record noted the Veteran's history regarding sleep apnea and diagnosed multiple system atrophy, dysautonomia, and Shy-Drager Syndrome. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Return the claims file to the VA examiner who performed the February 2014 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Chiari malformation and right carpal tunnel syndrome. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.
Please request that the examiner read the following REASONS FOR REMAND below: 

In April 2012, the Board directed that the Veteran be examined for a medical nexus opinion concerning his claimed Chiari malformation and right carpal tunnel syndrome. Specifically, the Board requested that the examiner determine whether the Chiari malformation is a "congenital or development defect." Depending on how the examiner characterized the disorder as stated above, the Board asked the examiner additional questions pertaining to the Chiari malformation. With regard to the right carpal tunnel syndrome, the Board requested that the examiner opine whether the carpal tunnel syndrome is related to his military service, to include in-service cold exposure during active duty while serving in the Republic of Korea. See April 2012 Remand. 

In response to the April 2012 Remand directives, the February 2014 VA examiner diagnosed syringomyelia and Chiari malformation type I. He described the Chiari malformation as a "congenital/developmental abnormality," and concluded that it was not aggravated by the Veteran's claimed in-service exposure to cold or to other service-related exposures or activities. 

Although the examiner determined that the Veteran's Chiari malformation was a "congenital/developmental abnormality," the examiner did not specify whether the disability was a defect or disease. THE BOARD IS PROHIBITED BY LAW FROM DECIDING THIS ASPECT WITHOUT A MEDICAL OPINION. 

A congenital disease is capable of improving or deteriorating, whereas a congenital defect is "more or less statutory in nature." Service connection may be granted for congenital diseases, and the presumption of soundness applies to congenital diseases that are not noted at entry. However, the presumption of soundness does not apply to congenital defects. Under limited circumstances, service connection is still permissible for a congenital defect where there has been aggravation (a permanent worsening) of the pre-existing condition by superimposed disease or injury. 

With regard to the Veteran's right carpal tunnel syndrome, the VA examiner provided a diagnosis, but did not provide a nexus opinion on the basis of in-service incurrence. 

Because the VA examiner did not answer the questions as requested, a supplemental opinion discussing the etiology of the Veteran's Chiari malformation and right carpal tunnel syndrome is required.

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*The Veteran contends that his claimed disabilities are attributable to his military service. He specifically asserts that he incurred his disabilities as a result of in-service cold exposure while serving on active duty in the Republic of Korea. As his available service personnel records show service in the Republic of Korea, his exposure to cold has been conceded.

*The Veteran's service treatment records have not been located and are unavailable for review. See November 2005 VA Memorandum. The Veteran submitted a copy of a May 1968 Report of Medical History form. He reported having dizziness or fainting spells, and the examining physician noted dizziness prior to induction.

*After discharge from service, post-service treatment records show that in May 2004, private magnetic resonance imaging (MRI) testing revealed evidence of a Chiari malformation with cervical syrinx. The Veteran reported having posterior neck discomfort, occasional mild occipital strain, and headaches. He denied having any neurological symptoms. A private physician recommended a C1 laminectomy to decompress the cervicomedullary junction, but the Veteran elected not to have the operation.

*In October 2004, the Veteran was afforded a VA examination. According to the report, the Veteran informed the examiner that he was diagnosed with Arnold-Chiari malformation with cervical syrinx in 2001, and underwent surgery on his right hand for carpal tunnel surgery approximately five to six years prior. He admitted to having symptoms of neck stiffness and pain, with periodic radiating pain to both shoulders, along with numbness and weakness in the hands. He again declined having surgery for the disability. After neurological testing, the examiner diagnosed the Veteran with Arnold-Chiari malformation with cervical syrinx and status post right carpal tunnel surgery on the right hand. No etiological opinion was provided by the examiner.

*VA outpatient treatment records show continuing complaints and treatment for a Chiari malformation with cervical syrinx. In May 2005, the Veteran visited his local VA outpatient treatment facility for a neurological follow-up. It was noted that he was diagnosed with Chiari malformation and a cerebrovascular accident (CVA) approximately eight years prior, but officially diagnosed with a Chiari malformation based on MRI testing one year prior. The Veteran returned for a neurological follow-up in July 2006. According to the VA progress note, the Veteran had a private MRI scan performed, which revealed a Chiari malformation with a slightly increased size of the syrinx from the C2-C3 into the upper thoracic region. The examining physician noted again the Veteran's request to not have surgery for the disability. MRI results from July 2006 reflected a worsening of his Chiari malformation, and his private neurologist again recommended a surgical evaluation. The Veteran requested to not have the surgical evaluation.

*VA and private treatment records continue to reflect complaints and treatment for the Veteran's Chiari malformation with cervical syrinx and right carpal tunnel syndrome.

For the Chiari malformation with cervical syrinx, the VA examiner must respond to the following inquiries:

a. Is the Veteran's Chiari malformation with cervical syrinx a "congenital/inherited" condition?

b. If the Chiari malformation is congenital in nature, is it a congenital disease (i.e., capable of worsening and improvement) or a congenital defect (i.e., static in nature)?

c. If the Chiari malformation is a congenital defect, did the Veteran experience a superimposed disease or injury during service which resulted in additional disability?

d. If the Chiari malformation is a congenital disease, did the Veteran have this disease prior to entering military service in June 1966, i.e., a pre-existing brain disability?

e. If the Chiari malformation is a congenital disease that pre-existed service, did this condition permanently increase in severity during his active military service from June 1966 to April 1968?

f. If there was a permanent increase in severity of a pre-existing congenital brain disorder (Chiari malformation) during service, is it "undebatable" this permanent increase in severity was due to the natural progression of the disability?

g. In the alternative, if it is determined that the Veteran's Chiari malformation did not manifest prior to service, please answer whether the current Chiari malformation is related to his active military service, to include in-service cold exposure?

For the right carpal tunnel syndrome, the VA examiner must respond to the following inquiries:

a. Has the Veteran experienced symptoms of right carpal tunnel syndrome at any time during the appeal period (September 2004 to present)?

b. Is the right carpal tunnel syndrome related to his military service, to specifically include in-service cold exposure?

The VA examiner is advised that portions of the Veteran's service treatment records are missing. Therefore, the VA examiner should not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation. 

5. Return the claims file to the VA examiner who performed the February 2014 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the bilateral knee and cervical spine disorders. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

The VA examiner must provide a diagnosis for each identified cervical spine and bilateral knee disorder. In regard to EACH identified disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service. The examiner must take into consideration and discuss his conceded in-service cold exposure while stationed in Korea.

Please request that the examiner read the following REASONS FOR REMAND below:

In April 2012, the Board directed that the Veteran be examined for medical nexus opinions concerning his claimed bilateral knee and cervical spine disorders. Specifically, the Board requested that the examiner opine whether the bilateral knee and cervical spine disorders are related to his active service, to include his in-service cold exposure while stationed in the Republic of Korea. See April 2012 Remand.

In response to the April 2012 Remand directives, the Veteran was afforded a VA examination in February 2014. After review of the file and physical examination testing, the examiner diagnosed the Veteran with degenerative arthritis of the cervical spine. He also determined that there was no diagnosis for the claimed bilateral knee disorder. With regard to the cervical spine disorder, the examiner concluded that it was not incurred in or caused by the Veteran's claimed in-service injury, event, or illness. The examiner explained that there was no neck injury documented in the service treatment records, and the Veteran has mild degenerative arthritis of the cervical spine, which is normal for his age. With regard to the bilateral knee disorder, the examiner concluded that the claimed disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, because the Veteran did not have a knee problem or injury documented in his service treatment records. The examiner also noted that the Veteran exhibited a normal knee upon examination testing with no evidence of knee osteoarthritis on MRI imaging.

Although the examiner provided opinions for both claimed disabilities, the examiner did not consider and comment on the Veteran's in-service cold exposure while serving in the Republic of Korea when rendering his opinions. Additionally, even though he determined that the Veteran did not have arthritis of the knees at this examination, he did not consider or discuss the medical evidence reflecting a diagnosis of bilateral knee arthritis.

Because the examiner did not answer the questions as requested, supplemental opinions discussing the etiology of the Veteran's bilateral knee and cervical spine disorders are required.

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*The Veteran contends that his claimed disabilities are attributable to his military service. He specifically asserts that he incurred his bilateral knee and cervical spine disorders as a result of in-service cold exposure while serving on active duty in the Republic of Korea. As his available service personnel records show service in the Republic of Korea, his exposure to cold has been conceded.

*The Veteran's service treatment records have not been located and are unavailable for review. See November 2005 VA Memorandum. The Veteran submitted a copy of a May 1968 report of medical history, in which he denied having or had previously a history of broken bones; arthritis or rheumatism; recurrent back pain; and a bone, joint, or other deformity.

*After discharge from service, post-service treatment records show continuing complaints and treatment for neck and knee problems. In April 2004, the Veteran visited a private neurologist. It was noted that he had a longstanding history of osteoarthritis involving the shoulders, hips, and knees, and was evaluated for complaints of posterior neck stiffness without radicular symptoms. After review of MRI testing and pathology, the private physician indicated that the Veteran's recent development of posterior neck symptoms suggest early development of symptoms related to his Chiari malformation. In a follow-up visit in April 2004, the private physician noted the presence of diffuse mild arthritic type discomfort in the neck. At an additional follow-up visit in May 2004, the Veteran reported some relief of the neck symptoms by use of non-steroidal mediation. The private physician indicated that the Veteran's neck discomfort may be arthritic, but other components of it seem to be typical of Chiari malformation symptoms. In February 2005, the Veteran visited his local VA facility with complaints of chronic neck pain. After physical examination testing, he was assessed with chronic neck pain.

*In September 2010, the Veteran underwent MRI testing of the left knee, which showed a degenerative tear of the posterior horn of the medial meniscus.

The VA examiner is advised that portions of the Veteran's service treatment records are missing. Therefore, the VA examiner should not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

6. Return the claims file to the VA examiner who performed the June 2011 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the bilateral shoulder disorder. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

The VA examiner must provide a diagnosis for each identified bilateral shoulder disorder. In regard to EACH identified bilateral shoulder disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service, to include as due to in-service cold exposure while stationed in Korea.

Please request that the examiner read the following REASONS FOR REMAND below:

In June 2011, the Veteran was afforded a VA examination for his bilateral shoulder disorder. After physical examination testing and review of the claims file, the examiner diagnosed the Veteran with bilateral shoulder impingement syndrome and bilateral shoulder acromioclavicular (AC) joint degenerative joint disease. The examiner concluded that the Veteran's bilateral shoulder disorder was not related to his military service because there was no evidence of any shoulder complaints, trauma, or injuries during his military service. The examiner further added that impingement syndrome is usually due to daily wear and tear and not attributable to an incident, which may have occurred approximately 35 to 40 years prior. However, consistent with the findings in the Court's April 2014 Memorandum Decision, the examiner did not consider whether the Veteran's in-service cold exposure caused his current bilateral shoulder disorder, and a supplemental opinion is required. 

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*The Veteran contends that his claimed bilateral shoulder disorder is attributable to his military service. He specifically asserts that he incurred his disability as a result of in-service cold exposure while serving on active duty in the Republic of Korea. As his available service personnel records show service in the Republic of Korea, his exposure to cold has been conceded.

*The Veteran's service treatment records have not been located and are unavailable for review. See November 2005 VA Memorandum. The Veteran submitted a copy of a May 1968 report of medical history, in which he denied having or had previously a history of broken bones; arthritis or rheumatism; a painful or "trick" shoulder or elbow; and a bone, joint, or other deformity.

*After discharge from service, private treatment records show complaints involving the shoulders in 2001. Left shoulder MRI testing conducted in March 2004, reflected tendonitis of the rotator cuff tendon and subacromial bursitis of the left shoulder.

*At the November 2004 VA examination, the Veteran reported bilateral shoulder pain. After physical examination testing, the examiner diagnosed the Veteran with bilateral rotator cuff tendonitis. No etiological opinion was provided by the examiner.

*Private MRI testing conducted in August 2012 of the right shoulder showed prominent degenerative disease involving the AC joint with extensive osteophyte formation and bony sclerosis; tendinopathy involving the rotator cuff without evidence of tear; and an intact glenohumeral joint with small effusion.

*The Veteran visited a private physician in September 2012 for continuing right shoulder pain. After physical examination testing, he was diagnosed with right shoulder pain, adhesive capsulitis, and AC joint arthritis. The Veteran returned in March 2013 for continuing complaints of shoulder pain. He reported to the physician that he has been experiencing shoulder and joint pain since the 1970s.

The VA examiner is advised that portions of the Veteran's service treatment records are missing. Therefore, the VA examiner should not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

7. Schedule the Veteran for an orthopedic VA examination to assist in determining the nature and etiology of the claimed bilateral hip disorder. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner must provide a diagnosis for each identified bilateral hip disability. In regard to EACH identified bilateral hip disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service, to include as due to in-service cold exposure while stationed in Korea.

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*The Veteran contends that his claimed bilateral hip disorder is attributable to his military service. He specifically asserts that he incurred his disability as a result of in-service cold exposure while serving on active duty in the Republic of Korea. As his available service personnel records show service in the Republic of Korea, his exposure to cold has been established.

*The Veteran's service treatment records have not been located and are unavailable for review. See November 2005 VA Memorandum. The Veteran submitted a copy of a May 1968 report of medical history, in which he denied having or had previously a history of broken bones; arthritis or rheumatism; and a bone, joint, or other deformity.

*Post-service treatment records reflect continuing complaints and treatment for a bilateral hip disorder. In an April 2004 private medical statement, a physician noted the Veteran's longstanding history of osteoarthritis in the hips.

*After discharge from service, the Veteran underwent a VA examination in November 2004. The examiner noted that the Veteran did not report any hip pain. After physical examination testing, he was diagnosed with bilateral hip pain with normal X-ray results.
The VA examiner is advised that portions of the Veteran's service treatment records are missing. Therefore, the VA examiner should not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

8. Then, review the VA examiners' reports to ensure that they adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If a report is deficient in this regard, return the case to the VA examiner for further review and discussion.

9. Contact the four examiners who conducted the February 2014 VA examinations and direct them to submit a copy of their curriculum vitae (CV). Upon receipt of these documents, associate them with the claims file and provide copies to the Veteran and his attorney. A CV must be obtained from Dr. Ronald F. Teichman, Dr. Jeffrey Frankel, Dr. Helena K. Chandler, and Dr. Douglas J. Ball. See April 2015 Statement from the Veteran's attorney and subsequent correspondences. If any documents are not obtainable (or do not exist), the Veteran and his attorney should be notified and the record clearly documented.

10. Issue an SOC to the Veteran and his attorney, addressing the issues of entitlement to an initial rating in excess of 30 percent for a respiratory disorder; entitlement to an effective date earlier than September 16, 2004, for the grant of service connection for a respiratory disorder; entitlement to an initial rating in excess of 50 percent for PTSD with depression; and entitlement to an effective date earlier than August 15, 2006, for the grant of service connection for PTSD with depression. The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal. Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order. See Manlincon v. West, 12 Vet. App. 238 (1999).

11. Regarding the remaining issues, after undertaking any other appropriate development deemed necessary, readjudicate the issues on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




